Citation Nr: 0308476	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  02-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pneumonia.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of tuberculosis.

(The issue of entitlement to a compensable evaluation for 
malaria will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
August 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The notice of disagreement was received in March 2002, the 
statement of the case was issued in April 2002, and a 
substantive appeal was received in April 2002.  

Pursuant to the veteran's request, a hearing was held on 
December 16, 2002, by means of video conferencing equipment 
with the appellant in Houston, Texas, before Kathleen K. 
Gallagher, an acting member of the Board sitting in 
Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 
2002) and who is rendering the determination in this case.

The Board has decided to undertake additional development of 
the issue of entitlement to a compensable evaluation for 
malaria, pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903.  After giving 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing this issue.  

The Board notes that in his April 2002 VA Form 9, Substantive 
Appeal, the veteran appears to have raised new claims of 
entitlement to service connection for a lung disability, a 
respiratory condition, and/or chronic obstructive pulmonary 
disease, claimed as secondary to malaria and tuberculosis.  
Additionally, at his December 2002 Board hearing, the veteran 
raised the issue of entitlement to service connection for a 
liver condition, claimed as secondary to service-connected 
malaria.  These matters are hereby referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a March 1947 rating decision, the RO denied 
entitlement to service connection for pneumonia; the veteran 
was informed of that decision and did not submit a notice of 
disagreement to initiate an appeal of that determination.  

2.  Evidence received since the March 1947 rating decision in 
regard to the claim of entitlement to service connection for 
pneumonia is not, by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  In a November 1993 rating decision, the RO denied 
entitlement to service connection for tuberculosis; the 
veteran was informed of that decision and did not submit a 
notice of disagreement to initiate an appeal of that 
determination.  

4.  Evidence received since the November 1993 rating decision 
in regard to the claim of entitlement to service connection 
for tuberculosis is not, by itself or in connection with 
evidence already of record, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1947 rating decision denying entitlement to 
service connection for pneumonia is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence received since the March 1947 rating decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for pneumonia has not been reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).

3.  The November 1993 rating decision denying entitlement to 
service connection for tuberculosis is final.  38 U.S.C.A. 
§ 7105 (West 2002).

4.  Evidence received since the November 1993 rating decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for tuberculosis has not 
been reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical records and post-service treatment records.  
Significantly, the veteran has not identified any additional 
obtainable evidence in support of his claims.  At his 
December 2002 Board hearing, the veteran testified that 
medical records regarding treatment after service for 
tuberculosis were unavailable.  

The Board observes that the VCAA specifically notes that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
However, the new notice provisions of the VCAA do apply to 
attempts to reopen claims and VA must notify the claimant of 
any information or evidence not previously provided to VA 
that is necessary to substantiate the claim.  VA must also 
notify the claimant of which portion, if any, the Secretary 
will attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the April 2002 
statement of the case, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claim as well as the types of evidence VA would assist him in 
obtaining.  Under these circumstances, no further action is 
necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
reopening a previously denied claim.  The discussions in the 
rating decision and statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law have been 
met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability is the result of a disease or injury incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection for certain diseases, such as active 
tuberculosis, may be also be established on a presumptive 
basis by showing that the disease manifested itself to a 
degree of 10 percent or more within a certain period of time 
following the date of separation from service which for 
tuberculosis is within three years.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The record in this case reflects that entitlement to service 
connection for pneumonia was originally denied in a March 
1947 rating decision on the basis that pneumonia was not 
shown by the evidence of record.  The veteran was notified of 
that decision in a March 1947 letter from the RO, but he did 
not file a notice of disagreement to initiate an appeal.  The 
record further reflects that entitlement to service 
connection for tuberculosis was denied in a November 1993 
rating decision on the basis that the evidence of record did 
not establish that tuberculosis was manifested to a 
compensable degree within three years of the veteran's 
discharge from service.  The veteran was notified of that 
decision in a November 1993 letter from the RO, but he did 
not file a notice of disagreement to initiate an appeal.  The 
March 1947 and November 1993 rating decisions therefore 
became final based upon the evidence then of record.  See 
38 U.S.C.A. § 7105(c).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
previously disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim. See 
38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

Although the provisions of 38 C.F.R. § 3.156(a) were amended 
in August 2001, the amended version of the regulation is only 
applicable to claims filed on or after August 29, 2001.  
Compare 38 C.F.R. § 3.156(a) (2001), with 38 C.F.R. 
§ 3.156(a) (2002).  The change in the regulation therefore 
does not apply to the present case.  

The evidence received since the March 1947 and November 1993 
rating decisions includes a December 1946 VA hospital 
admission card; VA clinical records dated from 1992 to 2001; 
a VA examination report dated in May 2001; lay affidavits; a 
December 2001 statement from a social worker; VA 
hospitalization records dated from 1946 to 1948; a February 
1947 Request for Data Relative to Domiciliary Care, Hospital, 
or Out-Patient Treatment; service medical records and a 
transcript from the veteran's December 2002 Board hearing.  

The December 1946 VA hospital admission card was received by 
the RO in April 1948.  The card indicates that the veteran 
was to be admitted on December 9, 1946, for treatment of 
malaria with "pneominitis."  A handwritten notation on the 
card indicates that the veteran failed to report for 
hospitalization.  This evidence is new in that it was not 
previously of record.  However, it does not bear directly and 
substantially upon the specific matter under consideration, 
the incurrence or aggravation of pneumonia or tuberculosis 
during active military service.  The admission card indicates 
only that the veteran was scheduled for admission to a VA 
hospital in December 1946 for treatment of malaria with 
"pneominitis."  It further demonstrates that the veteran 
failed to report for that admission.  The admission card does 
not demonstrate that the veteran actually received any 
medical treatment for pneumonia at that time or that he was 
diagnosed with pneumonia by a medical professional.  The 
admission card also does not reflect any indication of 
treatment or findings relevant to tuberculosis.  Thus, the 
newly submitted evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claims as it does not tend to show that pneumonia 
or tuberculosis were incurred in or aggravated during 
military service, or are otherwise attributable to service.  
See 38 C.F.R. § 3.156(a).  

VA clinical records dated from 1992 to 2001 are new in that 
they were not previously of record.  However, they do not 
bear directly and substantially upon the specific matter 
under consideration, the incurrence or aggravation of 
pneumonia or tuberculosis during active military service.  
These clinical records demonstrate complaints and treatment 
relevant to diabetes mellitus, low back pain, ear infections, 
depression, hypertension, and high cholesterol.  They also 
demonstrate treatment for bronchitis, sinusitis, and an upper 
respiratory infection.  However, the medical records show no 
complaints, treatment, notations, findings, or diagnoses 
relevant to pneumonia or tuberculosis.  In fact, a December 
1993 chest x-ray showed no active pulmonary abnormalities.  
Thus, this evidence is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims as it does not tend to show that pneumonia 
or tuberculosis were incurred in or aggravated by military 
service, or are otherwise attributable to military service.  
See 38 C.F.R. § 3.156(a).

The VA examination report dated in May 2001, the lay 
affidavits, and the December 2001 statement from a social 
worker are new in that they were not previously of record.  
The May 2001 VA examination report demonstrates that the 
veteran underwent a post-traumatic stress disorder 
examination at that time.  The examination report indicates 
that the veteran had multiple medical problems, but does not 
demonstrate any medical diagnoses or findings relevant to 
pneumonia or tuberculosis.  Likewise, the lay affidavits 
speak to the veteran's mental and emotional status throughout 
the years and provide no information or evidence regarding 
the veteran's claimed pneumonia or tuberculosis.  The 
December 2001 statement from a social worker indicates that 
the veteran was discharged from military service while 
suffering from malaria and pneumonia.  It also states that 
the veteran was hospitalized for those conditions for an 
extended period of time after his discharge from service.  
However, this statement does not demonstrate any current 
medical diagnosis or treatment related to pneumonia or 
tuberculosis.  The Board notes that recitation of a medical 
history by a medical professional without an independent 
basis based on review of actual medical records does not 
constitute competent medical evidence and does not enjoy the 
presumption of truthfulness accorded by Justus v. Principi, 3 
Vet. App. at 513, in a determination as to whether the 
evidence is new and material.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The social worker provided no 
independent basis for his statement and he did not indicate 
that he had reviewed the veteran's claims folder or service 
medical records.  Thus, the Board concludes that the newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
as it does not tend to show that pneumonia or tuberculosis 
were incurred in or aggravated by military service, or are 
otherwise attributable to service.  See 38 C.F.R. § 3.156(a).  

The VA hospitalization records dated from 1946 to 1948 are 
duplicative of evidence already of record and considered by 
the RO in the prior rating decisions.  The service medical 
records and February 1947 Request for Data Relative to 
Domiciliary Care, Hospital, or Out-Patient Treatment are also 
duplicative of evidence already of record and considered by 
the RO.  Therefore, this evidence cannot be considered new 
and material evidence.  See 38 C.F.R. § 3.156(a).  

The transcript of the veteran's December 2002 Board hearing 
is new in that it was not previously of record.  At his 
hearing, the veteran testified that he was first diagnosed 
with tuberculosis about four weeks after his discharge from 
military service.  He stated that he was hospitalized for 
pneumonia, which cleared up, and also treated for 
tuberculosis for about a month.  The veteran testified to 
having been diagnosed with chronic obstructive pulmonary 
disease, but also stated that no physician told him it was 
due to tuberculosis.  The veteran's spouse testified that his 
lungs were currently very congested at times.  The veteran 
testified to receiving treatment for pneumonia about two 
weeks after his discharge from service.  His representative 
also indicated that medical evidence of treatment for 
tuberculosis was unobtainable.  The Board notes that to the 
extent that statements may be interpreted as attempting to 
show a link to service, lay assertions of medical causation 
cannot serve as a predicate to reopen the veteran's claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the 
newly submitted evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claims as it does not indicate that a current 
pneumonia disability or tuberculosis was incurred in or 
aggravated by military service, or that they are otherwise 
attributable to military service.  See 38 C.F.R. § 3.156(a).




	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been presented to reopen 
claims of entitlement to service connection for pneumonia and 
residuals of tuberculosis, the appeal is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

